OPINION Sommer, C.J. This claim arises on the Respondents motion to dismiss or, in the alternative, motion for summary judgment. The Claimant is an inmate who seeks damages due to personal injuiy. The Respondents motion states that the Claimant did not exhaust his remedies, as required by section 25 of the Court of Claims Act (705ILCS 505/25), as he filed no grievance with the prison authorities or the Department of Corrections. See McCormick v. State (1992), 44 Ill. Ct. Cl. 326. The Claimant argues that to grieve his claim would be useless, as the Department of Corrections does not grant awards from its tort claims funds for pain and suffering or permanent injuiy. We agree. The exhaustion of remedies provision of the Court of Claims Act does not require a claimant to pursue an alleged remedy that does not exist under any set of facts. Tunk v. State (1987), 40 Ill. Ct. Cl. 1. To the extent that McCormick, supra, is inconsistent with our ruling in this claim, it is overruled. It is therefore ordered that the Respondents motion is denied.